Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  149699                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 149699
                                                                   COA: 320166
                                                                   Shiawassee CC: 77-004516-FH
  MARK STEVEN DAWSON,
           Defendant-Appellant.

  _________________________________________/

         By order of April 28, 2015, the application for leave to appeal the June 27, 2014
  order of the Court of Appeals was held in abeyance pending the decision in Montgomery
  v Louisiana, cert gtd 575 US ___; 135 S Ct 1546; 191 L Ed 2d 635 (2015). On order of
  the Court, the case having been decided on January 25, 2016, 577 US ___; 136 S Ct 718;
  193 L Ed 2d 599 (2016), the application is again considered and, pursuant to MCR
  7.305(H)(1), in lieu of granting leave to appeal, we VACATE the sentence of the
  Shiawassee Circuit Court on the defendant’s first-degree murder conviction, and we
  REMAND this case to the trial court for resentencing pursuant to MCL 769.25 and
  MCL 769.25a. See Montgomery, supra, and Miller v Alabama, 567 US ___; 132 S Ct
  2455; 183 L Ed 2d 407 (2012).

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2016
           s0418
                                                                              Clerk